DETAILED ACTION
Allowable Subject Matter
Claims 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-26, 28-31 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance.
Claim 18 recites in part “a second body portion having a rectangular shape in the top view and a second protruding portion and a third protruding portion protruding from the second body portion, wherein a portion of the semiconductor substrate is directly between the second protruding portion and the third protruding portion and in contact with the second body portion of the second pixel.”  To elaborate briefly on the above, in the above limitations Applicant requires substrate to directly intrude between various protruding portions.   The prior art of Hatabu, on which Examiner relies to teach the protruding portions, does not have substrate in-between the protrusions, but a differing portion of pixel itself.  Hence, indication of allowable subject matter.
Similarly, claim 25 now requires “wherein one of the second semiconductor structures comprises convex portion filling in the at least one convex portion of one of the recesses, and a top surface of the convex portion of said one of the second semiconductor structures is substantially coplanar with a top surface of the first semiconductor structure.”  The limitations of “top surface of the convex portion … coplanar with a top surface of the first semiconductor structure” mean that the convex portion is located on top surface of substrate, which it is not in prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over are rejected under 35 U.S.C. 103 as being unpatentable over (US-2015/0091065) by Wei et al (“Wei”) in view of (US-2019/0057999) by Hatabu et al (“Hatabu”) and further in view of (US-2004/0005729) by Abe et al (“Abe”).
Regarding claim 32, Wei discloses in FIGs. 4-11 and related text, e.g., a method for manufacturing an image sensor device, comprising: 
forming a first recess and a second recess (one for each pixel) in a silicon substrate (200); 
depositing a first pixel in the first recess and a second pixel in the second recess of the silicon substrate (as explained above), wherein in a top view, the first pixel and the second pixel are arranged in a first direction (some not yet defined direction; it is a 2D object from above, hence, this is inherent; there will be such “directions”);

Wei does not disclose “a top surface of the first pixel has a maximum length extending in the first direction, and a top surface of the second pixel has a maximum length extending in a second direction perpendicular to the first direction”.
Wei also does not disclose “forming a metallization layer over the first pixel, the second pixel, and the silicon substrate; and forming a micro-lens covering the first pixel”.

Hatabu discloses in FIGs. 13-26 and related text, e.g., a variety of forms for pixel sub-shapes, including convex and concave portions (FIG. 23; shows portions 310 that curve in and stick out), and shows that the sub-shapes can be rectangle, etc. (FIG. 18-21) and makes it clear, after showing various embodiments in FIGs. 13-26, that it is up to designer to choose which combination specifically they want (par. 142: “As above, the shapes of the N+ regions 302 in the PN junction capacity expansion part 310 (the shapes of the P+ regions 303 in the PN junction capacity expansion part 310) may be a variety of shapes including a lattice, a bar and a curve. Also, it may be line symmetry, point symmetry, or asymmetry”), thus allowing for huge variety of shapes, including “a top surface of the first pixel has a maximum length extending in the first direction (see FIG. 37 of Hatabu; the maximum length of top left pixel, (Webster: length: “a measured distance or dimension”) is a diagonal line from bottom left corner, to top right corner; this is the longest distance not interrupted by FD or anything else; it is “first direction”) and a top surface of the second pixel has a maximum length extending in a second direction (the maximum length of top right pixel is a diagonal line from bottom right corner, to top left corner; this is the longest distance not interrupted by FD or anything else; it is “second direction”) perpendicular to the first direction” (the two lines are perpendicular to each other, as required by the claim).

Abe discloses in FIGs. 1-5 and related text, e.g., forming a metallization layer (FIG. 1, 312/3340/350) over the first pixel (420 and related regions), the second pixel (another pixel in the array/matrix), and the semiconductor substrate (620); forming a micro-lens (680) covering the first pixel (420 and related regions; please note that Abe provides further evidence for Examiner’s assertion on how common “pixel arrays” are (FIG. 1, 112 and related text; reference is from 2004; in semiconductor industry there is a new generation every 1-2 years; hence, something from 2004 is ancient history)).

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wei with “wherein each of the recesses has at least one convex portion and at least one concave portion on at least one edge of the recess, and a shape of the convex portion is rectangle, trapezoid, inverted trapezoid, or parallelogram in a top view” and with “a top surface of the first pixel has a maximum length extending in the first direction, and a top surface of the second pixel has a maximum length extending in a second direction perpendicular to the first direction” as taught by Hatabu, and with “forming a metallization layer over the first pixel, the second pixel, and the silicon substrate; and forming a micro-lens covering the first pixel” as taught by Abe, since applying a known technique (technique of Hatabu for various pixel sub-shapes, in order to “to increase a saturated signal electric charge quantity”, par. 12) to a known method ready for improvement (method of Wei; Wei forms a regularly shaped pixel and does not deal with complex shapes; Hatabu teaches complex shapes and their various arrangements, but still when applied to a MOS pixel) to yield predictable results (results are predictable since the field of invention is the same) is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385), and in order to physically interconnect various parts of a device (as Wei shows needs to be done, but does not show; however Abe also shows example pixel circuit in FIG. 2, but also shows example of physical interconnect), and in order to provide for light focusing (micro-lens 680; Hatabu discussed “lens group”, but has not shown how it physically would look; Abe shows an example of how such group could be formed), respectively.
Regarding claim 33, the combined method of Wei, Hatabu and Abe disclose in cited figures and related text, e.g., wherein the first pixel comprises: an active portion having a rectangular shape in the top view; and 
dummy portions laterally protruding from edges of the active portion (various portions of pixels were discussed above; middle portions can be considered the one “active” portion, and outer portions can be considered “dummy”; keep in mind that in both Applicant’s example and Hatabu’s all portions are electrically interconnected; hence, “dumminess” thereof is broadly defined; also, keep in mind that all portions have lateral extent, as claim now requires; and such portions can be considered “protruding from edges of the active portion, since the two objects (dummy and active) are aligned; hence, they both “protrude” from edges of each other”), wherein the silicon substrate is in contact with the edges of the active portion in the top view (substrate connects to everything from the bottom; hence, from top view, substrate is connected to everything) and an area of the active portion is greater than each of areas of the dummy portions in the top view (Applicant explicitly compares a total area of active portion, to a total area of a SINGLE dummy portion, broadly defined; portion, is broadly defined, and any object can be arbitrarily broken into thousands of them; so, in order to meet the above new limitations, just break all portions constituting dummy into narrow slivers, where each one is has very small area individually, and the limitations are met).
Regarding claim 34, the combined method of Wei, Hatabu and Abe disclose in cited figures and related text, e.g., wherein in the top view, a ratio of the areas of the dummy portions and the area of the first pixel is in a range from 0.50 to 0.99 (there is no explicit and precise definition where “active” begins/ends and the same for “dummy”; since the definitions for the borders between the two in the claims above is pretty arbitrarily defined, then it is just a matter of definition, to match the above range).
Regarding claim 35, the combined method of Wei, Hatabu and Abe disclose in cited figures and related text, e.g., wherein the micro-lens partially covers the dummy portions (see Abe; micro-lens covers the entirety of central PD portion; hence, both “active” and “dummy”).
Regarding claim 36, the combined method of Wei, Hatabu and Abe disclose in cited figures and related text, e.g., further comprising: forming a conductive contact to be in contact with one of the dummy portions of the first pixel but spaced apart from the active portion of the first pixel, and the metallization layer is formed over the conductive contact (this is a very broad way to claim things; consider 350 in FIG. 5 of Abe; it is metallization that is “spaced apart” from entirety of first pixel, but is also in “conductive contact” with entirety of first pixel (since everything is in electrical contact with everything else; it is one electric circuit); and there is a metallization 340 over it; hence, meeting limitations).
Regarding claim 37, the combined method of Wei, Hatabu and Abe disclose in cited figures and related text, e.g., wherein an area of an entirety of the top surface of the first pixel is different from an area of an entirety of the top surface of the second pixel in the top view (see FIG. 37 of Hatabu; He explicitly teaches a diagonal arrangement of pixels (see arrangement of FD; hence, an area of an entirety of the top surface of the top surface of the first pixel, is different from the same of the second pixel; specifically, the difference between areas comes from difference in orientation thereof).

Response to Arguments
Applicant’s arguments with respect to above claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
10/22/22

/Mounir S Amer/Primary Examiner, Art Unit 2894